Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 4, 10, 11, 17-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Park et al. (Pub No. US 2009/0124072 A1, hereinafter Park).
	With regards to claim 1, Park teaches a method for fabricating a semiconductor device, comprising: 
forming a first metallization layer on a semiconductor substrate (see Fig. 2C, first metallization layer 115 on substrate 100); 
forming an interconnect aperture at least partially in the semiconductor substrate after the first metallization layer is formed (see Fig. 2C, interconnect aperture 130 formed after 120 formed), wherein forming an interconnect aperture includes: 
depositing a first dielectric on the first metallization layer (see Fig. 2C, ¶37, dielectric mask formed); 

etching the first dielectric and the semiconductor substrate via the opening (see Fig. 2C, ¶37, etching occurs to form aperture); 
filling the interconnect aperture with a first conductive material (see Fig. 2D, aperture filled with first conductive material 145); and 
forming a second metallization layer over the first metallization layer, the second metallization layer being in electrical contact with the conductive material in the interconnect aperture (see Fig. 2E, second metallization layer 155h’’ over first metallization layer 120, second metallization layer 155h’’ electrical contacted with conductive material 145) and wherein filling the second metallization layer includes: 
depositing a second dielectric on the first dielectric and the first conductive material in the interconnect aperture (see Fig. 2E, second dielectric 150 on first dielectric 117 and first conductive material 145); 
patterning the second dielectric based on a desired profile of the second metallization layer (see Fig. 2E, second dielectric 150 patterned); and
filling the pattern with a second conductive material (see Fig. 2E, pattern filled with second conductive material 160).

With regards to claim 2, Park teaches the method of claim 1 wherein: 
filling the interconnect aperture includes: 
introducing a first conductive material in the interconnect aperture (see Fig. 2D, first conductive material 145); and 

Client Reference No. 2009-0362.02/USforming a second metallization layer further includes forming a via and a depression in the second dielectric, the via exposing at least a portion of the first metallization layer, the depression exposing at least a portion of the first conductive material in the interconnect aperture (see Fig. 2E, second metallization layer with via from 155h’’ and depression 155h’ in second dielectric 125’, via 155h’’ exposing first metallization layer 120, depression 155h’ exposing interconnect 145); and 
the second conductive material includes a first portion in direct contact with the first conductive material in the interconnect aperture and a second portion in the via in direct contact with the first metallization layer (see Fig. 2E, second conductive material 160 with first portion in direct contact with first conductive material 145, second portion in via 155h’’ in direct contact with 120).

With regards to claim 4, Park teaches the method of claim 1 wherein: 
forming the second metallization layer includes: 
forming a depression in the pattern in the second dielectric, the depression exposing at least a portion of the conductive material in the interconnect aperture (see Fig. 2E, depression in pattern in second dielectric 150, depression exposing 145); and 
filling the depression with the second conductive material, the second conductive material having a first portion in direct contact with the first conductive-3- 151564090.1Application No. 16/902,115Attorney Docket No. 010829-8987.US02Client Reference No. 2009-0362.02/USmaterial in the interconnect aperture and a second portion extending laterally from the first portion (see Fig. 2E, depression filled with 160, first portion in contact with 145, second portion extending laterally from first portion).



With regards to claim 11, Park teaches the method of claim 10 wherein forming the third metallization layer includes: 
depositing a third dielectric on the second dielectric and the second metallization layer (see Fig. 2E, also see ¶43, ¶44, with contact plugs that can interpreted as the second metallization layer; forming the interconnection pattern as third metallization layer, utilizing same procedures (i.e. 150 deposited, patterned, and filled with metal));
patterning the third dielectric based on a desired profile of the third metallization layer (see Fig. 2E, also see ¶43, ¶44); and
filling the pattern in the third dielectric with a third conductive material (see Fig. 2E, also see ¶43, ¶44).

With regards to claim 17, Park teaches a method for fabricating a semiconductor device, comprising: 
forming a first metallization layer on a semiconductor substrate (see Fig. 2C, first metallization layer 120); 
forming an interconnect aperture at least partially in the semiconductor substrate after the first metallization layer is formed (see Fig. 2C, interconnect aperture 130 formed); -6- 151564090.1Application No. 16/902,115Attorney Docket No. 010829-8987.US02 Client Reference No. 2009-0362.02/US 
filling the interconnect aperture with a first conductive material (see Fig. 2E, aperture filled with first conductive material 145); and 

depositing a dielectric over the first metallization layer and the first conductive material in the interconnect aperture (see Fig. 2E, dielectric layer 150 over 120 and 145); 
patterning the dielectric based on a desired profile of the second metallization layer (see Fig. 2E, second dielectric 150 patterned); and 
filling the pattern with a second conductive material (see Fig. 2E, pattern filled with second conductive material 160).

With regards to claim 18, Park teaches the method of claim 17 wherein filling the interconnect aperture includes: 
depositing an insulation material over the interconnect aperture (see Fig. 2D, insulation material 135; 
forming a barrier layer over the insulation layer (see Fig. 2D, barrier layer 140); and 
forming a seed layer over the insulation layer (see Fig. 2D, also see ¶40, plating utilized, seed layer used to initiate plating process).

With regards to claim 19, Park teaches the method of claim 17 wherein forming the second metallization layer further includes: 
forming at least one via in the dielectric exposing a portion of the first metallization layer (see Fig. 2E, via from 155h’’ formed in dielectric 150 exposing 120); and
forming a depression in the dielectric exposing at least a portion of the first conductive material in the interconnect aperture (see Fig. 2E, depression formed from 155h’ exposing 145), 


With regards to claim 20, Park teaches the method of claim 17 wherein the dielectric is a first dielectric, and wherein the method further comprises forming a third metallization layer over the second metallization layer (see Fig. 3 for example, third metallization 115 from C2 over second metallization layer 155h’’ from C1), wherein the forming the third metallization layer includes: -7- 151564090.1Application No. 16/902,115Attorney Docket No. 010829-8987.US02 Client Reference No. 2009-0362.02/US 
depositing a second dielectric on the first dielectric and the second metallization layer (see Fig. 3, second dielectric 150 from C2);
patterning the second dielectric based on a desired profile of the second metallization layer (see Fig. 3, second dielectric 150 from C2 patterned based on second metallization layer 160 from C1, “based on” is a broad term); and
filling the pattern with a third conductive material (see Fig. 3, pattern with third conductive material 160 from C2).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 6, 7, 9, 13, 15, and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park and further in view of Lee et al. (USP# 8,039,962 B2, hereinafter Lee).
With regards to claim 6, Park teaches a method for fabricating a semiconductor device, comprising:  
forming a first and second metallization layers on a semiconductor substrate (see Fig. 2E, assuming N=5, first and second metallization layers 115/120),
forming an interconnect aperture at least partially in the semiconductor substrate (see Fig. 2C, 2E, interconnect aperture 130); 
filling the interconnect aperture with a conductive material (see Fig. 2E, 130 filled with conductive material); and 

Park, however, is silent teaching forming a first, second, ..., and N-2 metallization layers on a semiconductor substrate, N being a positive integer not less than 3 (i.e. in essence, forming a first, second, and third metallization layer).
In the same field of endeavor, Lee teaches how a structure may include a third metallization layer before the interconnect aperture is formed (see Fig. 2B – Fig. 2C).  This is done in order to further increase the circuit density of the device for proper circuit mapping for a particular application.
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention in order to further increase the circuit density of the device for proper circuit mapping for a particular application as taught by Lee.

With regards to claim 7, Park teaches the method of claim 6 wherein the method further includes directly contacting the N-1 metallization layer with the conductive material in the interconnect aperture (see Fig. 2E, N-1 (If N=5, 4th layer, Lee teaches 3 layers before aperture formed) layer referred to as 155h’’ in direct contact with 145).

With regards to claim 9, Park teaches the method of claim 6 wherein the conductive material in the interconnect aperture includes a first portion in direct contact with the N-1 metallization layer and a second portion in the interconnect aperture (see Fig. 2E, 145 with first portion in direct contact with 155h’’ within 125’ and a second portion second portion of 145).


depositing a dielectric layer over the N-2 metallization layer and the conductive interconnect (see Fig. 2E, N-2 depositing dielectric layer 150 (If N=5, 3rd layer) over N-2 layer 120 (i.e. three layers taught from the Lee reference);
patterning the dielectric layer based on a desired profile of the N-1 metallization layer (see Fig. 2E, dielectric 150 patterned); 
forming at least one via in the second dielectric exposing at least a portion of the N-2 metallization layer (see Fig. 2E, one via from 155h’’ formed exposing N-2 layer 120); 
forming a depression in the second dielectric exposing at least a portion of the conductive interconnect (see Fig. 2E, depression in second dielectric 150 exposing conductive interconnect 145); and -5- 151564090.1Application No. 16/902,115Attorney Docket No. 010829-8987.US02 Client Reference No. 2009-0362.02/US 
filling the at least one via, the depression, and the pattern in the second dielectric with a conductive material (see Fig. 2E, via, depression and pattern in second dielectric 150 filled with conductive material).

With regards to claim 15, Park teaches the method of claim 6 wherein forming the conductive interconnect includes: 
depositing a dielectric over the N-2 metallization layer (see Fig. 2C, dielectric over N-2 layer if N=5, third layer can be interpreted as 120 with Lee teaching three layers; see Fig. 2C, ¶37, first dielectric 117 that would eventually be patterned and etched to form opening from layer 125’); 
patterning the dielectric and forming an opening generally corresponding to a desired location for the interconnect aperture (see Fig. 2C, ¶37, first dielectric 117 that would eventually be patterned and etched to form opening from layer 125’); and 

filling the interconnect aperture with a conductive material (see Fig. 2D, aperture filled with first conductive material 145);

With regards to claim 16, Park teaches the method of claim 15 wherein filling the interconnect aperture with a conductive material includes: 
depositing an insulation material over the interconnect aperture (see Fig. 2D, insulation material 135); 
depositing a seed layer over the insulation layer (see Fig. 2D, barrier layer 140); 
depositing a conductive material over the seed layer (see Fig. 2D, also see ¶40, plating utilized, see layer used to initiate plating process).

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park as applied to claim 10 above, and further in view of Kuo (Pub No. US 2010/0140749 A1, hereinafter Kuo).
With regards to claim 12, Park is silent teaching the method of claim 10 wherein forming the third metallization layer includes: 
depositing a third dielectric on the second dielectric and the second metallization layer; and
forming at least one via in the third dielectric exposing a portion of the second metallization layer.
In the same field of endeavor, Kuo teaches a third dielectric with vias exposing the underlying second metallization layer (see Fig. 5, layer below identified layer 333 as third dielectric with vias exposing underlying second metallization layer).
.

Claim 14 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Park and Lee as applied to claim 6 above, and further in view of Kuo.
	With regards to claim 6, Park and Lee are silent teaching the method of claim 6 wherein forming the N metallization layer includes: 
depositing a dielectric layer over the N-1 metallization layer; 
patterning the dielectric layer based on a desired profile of the N metallization layer;
forming at least one via in the second dielectric exposing at least a portion of the N-1 metallization layer; and 
filling the at least one via and the pattern in the second dielectric with a conductive material.
In the same field of endeavor, Kuo teaches a dielectric with vias exposing the underlying N-1 metallization layer (see Fig. 5, layer below identified layer 333 as dielectric with vias exposing underlying N-1 metallization layer).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of invention to incorporate vias into a third dielectric to further increase circuit density which allows one of ordinary skill to map a specific circuit pattern for a specific application as taught by Kuo.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAE LEE whose telephone number is (571)270-1224.  The examiner can normally be reached on Monday - Friday 9:30AM - 6:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAE LEE/Primary Examiner, Art Unit 2899                                                                                                                                                                                                        

JML